Name: Commission Regulation (EC) No 660/2004 of 7 April 2004 amending the Annex to Council Regulation No 79/65/EEC as regards the list of divisions
 Type: Regulation
 Subject Matter: farming systems;  executive power and public service;  Europe
 Date Published: nan

 Avis juridique important|32004R0660Commission Regulation (EC) No 660/2004 of 7 April 2004 amending the Annex to Council Regulation No 79/65/EEC as regards the list of divisions Official Journal L 104 , 08/04/2004 P. 0097 - 0098Commission Regulation (EC) No 660/2004of 7 April 2004amending the Annex to Council Regulation No 79/65/EEC as regards the list of divisionsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community(1), and in particular Article 2a thereof,Having regard to the request of Belgium,Whereas:(1) A list of divisions within the meaning of Article 2(d) of Regulation No 79/65/EEC is laid down in the Annex to that Regulation.(2) According to that Annex, Belgium constitutes a single division. For the purposes of Regulation No 79/65/EEC Belgium has requested to split the single division in three divisions.(3) Regulation No 79/65/EEC should therefore be amended accordingly.(4) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation 79/65/EEC is amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.It shall apply from the 2004 accounting year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ 109, 23.6.1965, p. 1859/65. Regulation as last amended by Regulation (EC) No 2059/2003 (OJ L 308, 25.11.2003, p. 1).ANNEXIn the Annex to Regulation No 79/65/EEC, the words "BELGIUM constitutes a single division" are replaced by the following:"BELGIUM1. Vlaanderen2. Bruxelles - Brussel3. Wallonie."